DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For administrative reasons, the examiner's art unit has changed its designation from 1631 Bioinformatics to 1672 Bioinformatics, with no effect on examination or subject matter. 

Status of claims
Canceled:
5, 7, 9, 14-16, 19-96
Pending:
1-4, 6, 8, 10-13, 17-18, 97-109
Amended:
1, 17, 18
Added:
97-109
Withdrawn:
none
Examined:
1-4, 6, 8, 10-13, 17-18, 97-109
Independent:
1, 97, 109



Abbreviations              (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description


BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other

JE
judicial exception

112 Indefiniteness

112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double patenting


 
Priority
As detailed on the 8/30/2022 filing receipt, this application claims priority to as early as 3/13/2018.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Withdrawn Rejections
	The rejections of all claims under 35 U.S.C. §103 are withdrawn in view of the claim amendments and the persuasive argument that none of the prior art, for example Kang, Shen and Krueger as cited in the now withdrawn rejection, teaches at least “enumerating a plurality of possibilities of methylation states from the sample genomic location that are of a same length as the sample state vector” (8/19/2022 Reply, second para, pg 24).  This limitation is non-obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 8, 10-13, 17-18, and 97-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the relationship is unclear between the recited "calculated probabilities" in the new "identifying" step and the previously recited "for each of the possibilities, calculating a probability..."  Possibly the claim should recite "identifying, among the calculated probabilities (for possibilities of methylation states), those probabilities that..." so as to recite clear antecedent to the previous instance, assuming that the "probabilities" in the "identifying" step are among those same probabilities and not newly calculated probabilities.  An equivalent amendment also may suffice.  Claims 97 and 109 are rejected similarly.
Since claims 1, 97 and 109 are the only three independent claims and all the other claims depend on these three claims, then all the claims in the instant invention are rejected under 35 U.S.C. 112(b).

35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Response to Applicant remarks
Applicant states that “claim 1 does not recite any mathematical formulae or equations" (Remarks, §"Step 2A," "Prong 1," pg 16, last para), but claim 1 is interpreted as reciting mathematical concepts (e.g. “enumerating …,” “calculating a probability”).
Applicant states that “claim 1, as such, is analogous to Example 43 claim 2 and should be found eligible” (Remarks, 1st para, pg 18, regarding step 2A 2nd prong analysis).  While instant claim 1 is close to claim 2 in Example 43 (the example has not been incorporated into the current version of MPEP), there is a significant difference.  Instant claim 1 recites “wherein a cancer treatment is prescribed based on the cancer prediction,” while Example 43 claim 2 recites specific treatment for patients with specific disease.  Thus, the instantly recited "treatment" is not sufficiently specific itself and is not linked to the identified JEs with sufficient specificity to provide the nexus necessary to demonstrate integration of the JEs in a practical application. 
Applicant states that “there remains a need in the art for improved methods for analyzing methylation sequencing data from cell-free DNA for the detection, diagnosis, and/or monitoring of diseases, such as cancer. Prior to the invention, without the ability to identify anomalously methylated fragments, a cancer classification algorithm would have had to featurize a test sample based on all methylation data from all cfDNA fragments present in the sample” (Remarks, § “Step 2B,” pg 22, para 4).  This appears analogous to a Step 2A Prong 2, 1st consideration argument regarding an explanation of improvement of the invention over the previous state of the technology field.  If there is an improvement over previous cancer diagnosis technologies, then Applicant is encouraged to place such an explanation of improvement clearly in the record.  An explanation of improvement is not yet sufficiently clear, even, for example, in view of Figs 7A-7C (Remarks, 1st para, pg 23).  For example, it is not yet clearly in the record that the graphs of the log-odds ratio of the anomalous fragments identified lead to a clear improvement.
The 101 rejection is maintained.
Rejections under 35 USC § 101
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted. 

Judicial exceptions (JE) to 101 patentability
Claims 1-4, 6, 8, 10-13, 17-18, and 97-109 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  This rejection is maintained and updated in response to the claim amendments.  After consideration of relevant factors with respect to each claim as a whole, each 
claim is directed to one or more JEs (e.g. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below. 

MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below. 
MPEP 2106 and the following US PTO website provide further explanation and case law citations: www.uspto.gov/patent/law s-and-regulations/ examination-policy/examination-guidance-and-training -materials.

Steps for Analysis of Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter? 
Step 2A, 1st prong: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea? 
Step 2A, 2nd prong: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two)? 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept?

Application to Claims 1-4, 6, 8, 10-13, 17-18, and 97-109:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter?
Independent claim 1 is directed to a process, here a "method," to identify/treat cancer through analyzing anomalous CpG methylations in a patient sample with process steps like “generating…”, “enumerating…”, “calculating…”, “identifying…”, and “determining ….”  
Independent claim 97 is directed to a machine or manufacture, here a "computer-readable storage medium."  
Independent claim 109 is directed to a machine or manufacture in the form of a “system” including a processor and memory.
[Step 1: claims 1-4, 6, 8, 10-13, 17-18, and 97-109 YES; MPEP § 2106.03 pertains]. 


Step 2A, 1st prong, Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
	Claim 1 is not directed to a mental process because at least the recited steps of "generating a sample state vector…" and “enumerating a plurality of possibility …” are interpreted as too complex to be performed in the human mind.  Similarly, claim elements for analyzing the CpG methylation pattern in sample cfDNA fragments such as “generating …,”  “determining …" and “applying …" involve manipulation of data.  Since the data is so complicated those manipulations can only be performed by a computer, then the claim elements for analyzing the CpG methylation pattern are not directed to mental activities.
Preliminarily, in the 1st prong of Step 2A, elements of independent claim 1 are interpreted as directed to the abstract idea of mathematical concepts, including mathematical formulas or equations, mathematical relationships and calculations. 
Instant examples of math concepts include “enumerating a plurality of possibilities of methylation states from the sample genomic location that are of a same length as the sample state vector;” “for each of the possibilities, calculating a probability by accessing the counts stored in the data structure;” “identifying the possibility that matches the sample state vector and correspondingly the calculated probability as a sample probability;” “based on the sample probability, generating a score for the sample fragment of the sample state vector relative to the set of training fragments by: identifying calculated probabilities for possibilities of methylation states that are less than the sample probability, and generating the score for the sample fragment by summing one or more of the identified probabilities with the sample probability;” and “in response to determining the sample fragment to have an anomalous methylation pattern, applying a cancer classifier to the sample state vector to determine a cancer prediction for the test subject that originated the sample fragment.”
Independent claims 97 and 109 are analyzed similarly at this step. 
Additionally, elements of independent claim 1 are directed to laws of nature correlating the CpG methylation pattern to various cancers, including the JE element of "applying a cancer classifier to the sample state vector to determine a cancer prediction ... "
Independent claims 97 and 109 are analyzed similarly at this step. 
It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law. 

 Meanwhile, the following additional elements that are not abstract ideas recited in the claims are also identified:
“accessing a data structure …” (claims 1, 97, and 109);
“a cancer treatment is prescribed based on the cancer prediction” (claims 1, 97 and 109);
“A non-transitory computer-readable storage medium storing instructions” (claim 97);
“A system for detecting cancer in a test subject from a cell-free deoxyribonucleic acid (cfDNA) sample fragment” (claim 109); and
“a computer processor; and a non-transitory computer-readable storage medium storing instructions that, when executed” (claim 109).  

Step 2A, 2nd prong: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
MPEP 2106.04(d).I lists the following relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application:
 
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

Additionally, the courts have also identified limitations that did not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

According to the above criteria, the additional elements such as “a cancer treatment is prescribed based on the cancer prediction” (last line, claims 1, 97 and 109) are not a particular treatment or prophylaxis for a disease or medical condition (MPEP § 2106.04(d)(2), MPEP § 2106.05(f)).  The recited “accessing a data structure …” (claim 1, 97 and 109) is an insignificant extra-solution activity of data-gathering, and reciting the computer system and memory (claims 97 and 109) is a mere application of abstract idea in a computer environment (MPEP § 2106.05(h)). 
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.
[Step 2A, 2nd prong: claims 1-4, 6, 8, 10-13, 17-18, and 97-109 NO]

Step 2B, Do the claims recite non-conventional arrangement of additional elements in addition to the identified JEs (MPEP 2106.05)?
Addressing step 2B, all elements of claims 1, 97 and 109 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions: 
The recited "non-transitory computer-readable storage medium," "processor," “system” and "accessing" are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by Kang (“CancerLocator: non-invasive cancer diagnosis and tissue-of-origin prediction using methylation profiles of cell-free DNA”.  Genome Biol 18, 53 (2017), as cited on the "Notice of References Cited" form 892 0f 4/19/2022), and generally it is understood that the examples in the reference are well-known and routine. 
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception. 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the data-gathering steps in claims 1 and 97, constitute insignificant extra solution activities, and when considered individually, or as a whole, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). 
[Step 2B: claims 1-4, 6, 8, 10-13, 17-18, and 97-109 No]

Summary and conclusion regarding claims 1, 97 and 109 
Summing up the above two steps analysis of claims 1, 97 and 109, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim.

Remaining claims
Claims 2-4, 6, 8, 10-13, 17-18, and 98-108 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101. 
None of the dependent claims recite any additional elements.  None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including improvement among the Step 2A, 2nd prong, bulletized "considerations" at MPEP 2106.04(d).I as well as Step 2B conventionality of additional elements at MPEP 2106.05(d).I.
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

Step 2A, 2nd prong, 1st consideration regarding improvement at MPEP 2106.04(d)(1) -- A claim is not directed to a JE by virtue of integration into a practical application.  Such integration may be demonstrated by placing in the record a clear explanation of particular improvement of the invention over the previous state of the relevant technology field.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant technology field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, then, for the instant claims, the particular field in which asserted improvement occurs should be addressed clearly, i.e. as to whether the relevant field is computation or another field.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to placing an improvement argument clearly in the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may clearly and adequately explain cause and effect leading to improvement or, for example when such cause and effect explanation is not possible, then may include evidence comparing a claimed result to conventional results.  Also, arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
Step 2B, 2nd Mayo/Alice step: non-conventional additional element (MPEP 2106.05(d).I) -- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is 571.272.0224.  The examiner can normally be reached Monday-Friday 8-5 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571.272.9047.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571.272.1000.
/GUOZHEN LIU/
Patents Examiner
Art Unit 1672
/G STEVEN VANNI/Primary patents examiner 
Art Unit 1672